Citation Nr: 0824402	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 14, 1961 to 
December 5, 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain the veteran's VA medical 
records, to obtain additional clinical records from service, 
to obtain additional private treatment records, and to take 
other action as appropriate.

In this case, the Board notes that there are no associated 
records from any VA medical center except for VA examinations 
conducted in October 1998, January 1999, and April 2004.  
Notations in the veteran's private medical records on January 
24, 2001, March 2, 2001, June 18, 2003, June 19, 2003, June 
20, 2003, and August 12, 2003 indicate that the veteran may 
have been receiving most of his health care from VA for quite 
some time.  As the missing documents may be relevant to 
substantiate the date of first diagnosis, and the in-service 
etiology of the veteran's claim, the Board finds that 
additional attempts to obtain these records are necessary.

The Board further notes that the veteran has claimed that he 
was treated for blackouts and hypertension at the Great Lakes 
Naval Hospital (GLNH) during his period of military service.  
VA's previous request for records from GLNH related to a 
cardiovascular condition (hypertension) for the period from 
November 1961 to December 1961, was unsuccessful.  At the 
time of his discharge, however, the veteran was being 
analyzed for a psychiatric problems.  Therefore, the narrow 
request for records related to a cardiovascular condition 
(hypertension) may not have encompassed all of the available 
records.  As any such records may be relevant to substantiate 
an in-service event, injury, or disease suffered by the 
veteran, the Board finds that additional attempts to obtain 
these records are necessary.

The last available private medical records associated with 
the file are from March 2005.  Records of the veteran's 
healthcare subsequent to that date may prove to be relevant 
and probative to the claim at issue.  Therefore, as the claim 
is already being remanded for further development, the RO 
should attempt to obtain and associate with the claims file 
any and all private treatment records pertaining to the 
veteran's claimed disability since March 2005.

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.

Accordingly, the case is REMANDED for the following action:

1. Please associate with the file all 
available VA medical records for the 
veteran.

2.  Please request all available treatment 
records for the veteran from the Great 
Lakes Naval Hospital for the period 
November 1961 to December 1961.

3.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment he has undergone 
regarding his claimed disability.  
Appropriate action must then be taken to 
obtain the identified records.  

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




